      Case 4:20-cv-01723 Document 9 Filed on 05/10/21 in TXSD Page 1 of 2




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

                                                 :
Jaquise Beasley,                                 :
                                                 :
                                                 :
                      Plaintiff,                 :
                                                   Civil Action No.: 4:20-cv-01723
       v.                                        :
                                                 :
Conn Appliances, Inc.,                           :
                                                                                                    (
                                                 :
                                                                                                    D
                                                 :
                                                                                                    R
                      Defendant.                 :
                                                                                                    H
                                                 :

            NOTICE OF WITHDRAWAL OF COMPLAINT AND VOLUNTARY
                  DISMISSAL OF ACTION WITHOUT PREJUDICE
                          PURSUANT TO RULE 41(a)

       Jaquise Beasley (“Plaintiff”), by Plaintiff’s attorney, hereby withdraws the complaint and
voluntarily dismisses this action, without prejudice, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).


Dated: May 10, 2021

                                             Respectfully submitted,

                                     By:    /s/ Jody B. Burton

                                             Jody B. Burton, Esq.
                                             LEMBERG LAW, L.L.C.
                                             43 Danbury Road
                                             Wilton, CT 06897
                                             Telephone: (203) 653-2250
                                             Facsimile: (203) 653-3424
                                             Attorneys for Plaintiff
      Case 4:20-cv-01723 Document 9 Filed on 05/10/21 in TXSD Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 10, 2021, a true and correct copy of the foregoing Notice of
Withdrawal was served electronically by the U.S. District Court Southern District of Texas
Electronic Document Filing System (ECF) and that the document is available on the ECF
system.

                                             By __/s/ Jody B. Burton

                                                    Jody B. Burton
